PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/183,222
Filing Date: November 07, 2018
Appellants: International Business Machines Corporation



__________________
Raffi Gostanian
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 01, 2022, appealing from the Office action mailed September 02, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 02, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Whether claims 1-20 are unpatentable under 35 U.S.C. § 103 as being obvious in view of U.S. Pub. 20180315141 to Hunn et al. in combination with U.S. Pub. No. 20180284757 to Cella et al.

(2) Response to Argument
SUMMARY OF PRIOR ART:
A summary of the prior art relative to independent claims 1 is given below.  
The blockchain of the present application can track sensor data captured from
various sensors of the building. In particular, the present application makes use of custom designed smart contracts to register/onboard sensors, buildings, etc. track and store (on-chain) the sensor uses, readings, and operations according to risk assessment.  See, paragraph [0040].
Appelant’s arguments:
In regards to claim 1, on Page 13, appellant argues Hunn falls the describe or suggest, “generate a risk assessment of one or more of a sensor and the building, based on the sensor data from the one or more sensors which is accessed from the blockchain; determine that one or more of a risk associated with the building and an occupancy of the building has changed based on the risk assessment.” as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated February 01, 2022, but respectfully disagrees and has further clarified the claims above.  Hunn et al. discloses dynamic assessment of risk which would have been based on factors such as the occupancy rate which would have been determined by the sensors inside of a smart building which is stored on a blockchain discloses at Paragraph 37.  Furthermore Paragraph 41, Hunn et al. discloses a further potential benefit is that diagnostic, simulation, and/or predictive analytics may be used to identify and determine potential issues across a corpus of contracts. To reprise an above mentioned example, a supply contract may be analyzed in real-time along with IMS, SCM, and other data to flag potential supply shortages and actions to take (e.g. if delivery under an ‘in-bound’ supply contract is delayed, then which order should ‘outbound’ supply contracts be fulfilled to prioritize to minimize any penalties etc.). The same may be applied to insurance underwriting contracts (e.g. to assess real-time exposure)—particularly where real-time data from insured assets may be available (e.g. autonomous or connected automobiles, “smart buildings’ that use IoT/network-connected sensors and edge computing devices, etc.). This may be applicable both during contractual execution, as well as in the formation stage (e.g. using acquired data from previously executed and/or current contracts to optimize terms and conditions of new/subsequent contracts). Use of such data may be contextualized for a given contract to improve optimization, e.g. taking into account the nature of the contract itself, its subject matter and characteristics (such as building location, size, occupancy rate, etc.).  Real time exposure (ie risks) is assessed by Hunn et al. using factors in relation to a smart building such as occupancy that is determined using the sensors in said smart building. Therefore the rejection is maintained.

Appelant’s arguments:
In regards to claim 1, on Pages 14-15, appellant argues Cella et al. fails to render obvious the features of Claim 1 as asserted by the Office, because Cella et al. fails to describe or suggest, “increase a frequency at which sensor data from the one or more sensors is added to blocks of the blockchain based on the determined change to one or more of the risk associated with the building and the occupancy of the building.” 
Examiner’s Reply:
Examiner has reviewed remarks dated February 01, 2022, but respectfully disagrees and has further clarified the claims above.  At Paragraph 6, Cella et al. discloses the analysis response circuit may be further structured to adjust the at least one sensor specification in response to the data collection quality parameter, wherein the adjusting the at least one sensor specification comprises adjusting at least one parameter selected from the parameters consisting of: a sensor range; a sensor scaling value; a sensor sampling frequency; a data storage sampling frequency; and a utilized input channel value, the utilized input channel value indicating which input channel from the plurality of input channels is communicatively coupled to the data collector, and wherein the plurality of available input channels have at least one distinct sensing parameter selected from the sensing parameters consisting of: input ranges, sensitivity values, locations, reliability values, duty cycle values, resolution values, and maintenance requirements. The data storage further may store a distributed ledger comprising at least a portion of the plurality of detection values.  It would have been obvious to modify Hunn with Cella in order to increase the sampling rate in order to provide a better real time risk analysis in the event of increases of certain parameters such as occupancy, etc., that indicates a higher risk of an adverse event (see Hunn, para 41).  Therefore the rejection is maintained.

Appelant’s arguments:
In regards to claim 1, on Page 16-18, appellant argues “There is no motivation to combine the contract evaluation system of Hunn with the sensor communication system of Cella,” as recited in claim 1. 
Examiner’s Reply:
Examiner has reviewed remarks dated February 01, 2022, but respectfully disagrees and has further clarified the claims above.  Hunn et al. is about business intelligence using smart contracts which includes in application understanding real time data it receives from a smart building.  Cella et al. is about collecting data such as IOT information which would be used in evaluation of smart buildings and objects inside of it.  This would have provided better building monitoring by collecting and analyzing data for better predicting risk pertaining to buildings.  It would have been obvious to modify Hunn with Cella in order to increase the sampling rate (closer monitoring) in order to provide a better real time risk analysis in the event of increases of certain parameters such as occupancy, etc., that indicates a higher risk of an adverse event (see Hunn, para 41).  Therefore the rejection is maintained.  

Appelant’s arguments:
In regards to claim 1, on Page 16-18, appellant argues “However, these building characteristics are not used to increase a frequency at which new sensor data is added to a blockchain,” as recited in claim 1. 
Examiner’s Reply:
Examiner has reviewed remarks dated February 01, 2022, but respectfully disagrees and has further clarified the claims above.  Paragraph 41, Hunn et al. discloses a further potential benefit is that diagnostic, simulation, and/or predictive analytics may be used to identify and determine potential issues across a corpus of contracts. To reprise an above mentioned example, a supply contract may be analyzed in real-time along with IMS, SCM, and other data to flag potential supply shortages and actions to take (e.g. if delivery under an ‘in-bound’ supply contract is delayed, then which order should ‘outbound’ supply contracts be fulfilled to prioritize to minimize any penalties etc.). The same may be applied to insurance underwriting contracts (e.g. to assess real-time exposure)—particularly where real-time data from insured assets may be available (e.g. autonomous or connected automobiles, “smart buildings’ that use IoT/network-connected sensors and edge computing devices, etc.). This may be applicable both during contractual execution, as well as in the formation stage (e.g. using acquired data from previously executed and/or current contracts to optimize terms and conditions of new/subsequent contracts). Use of such data may be contextualized for a given contract to improve optimization, e.g. taking into account the nature of the contract itself, its subject matter and characteristics (such as building location, size, occupancy rate, etc.).  Real time exposure (ie risks) is assessed by Hunn et al. uses blockchains in order to store data for smart contracts in order to understand real time risk such as when the occupancy of a building has increased beyond a threshold.  This is combined with Cella et al.’s increased sampling in order to provide a better real time risk analysis in the event of increases of certain parameters such as occupancy, etc., that indicates a higher risk of an adverse event.   Therefore the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N. A./
Examiner, Art Unit 2154
Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


/N.E.A/Examiner, Art Unit 2154